DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2020 has been entered.
Claims 1, 3, 7, 13, 16-17, 21, 23, 26, 28-29, 62, 64-65, 67, 69, 71, 73-76, 79-82 have been amended. Claim 94 has been newly added and claims 24-25, 27, 85-93 have been newly canceled.
Claims 1, 3, 7, 13, 16-17, 21, 23, 26, 28-29, 62-65, 67-71, 73-82 and 94 are currently pending. 
Claims 71, 73-79 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1, 3, 7, 13, 16-17, 21, 23, 26, 28-29, 62-65, 67-70, 80-82 and 94 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendments. The following rejections and/or objections are 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3, 7, 13, 16, 17, 21, 23, 26, 29, 64, 67-70 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman, Brett (DVM 360, October 1, 2008) as evidenced by Hale, Fraser A.(www.toothvet.ca., December 2010) in view of Lin et al (WO 2009/152084) and Honmou et al (Brain 2011).
The amended claims are drawn to methods of reducing, mitigating, ameliorating and/or reversing a treatment refractory stomatitis in a feline, specifically gingivostomatitis, by systemically administering at least 2 million AdMSCs/kg of adipose-derived mesenchymal stem cells to the feline and wherein the AdMSCs have not been frozen and in some claims have been cultured in vitro for at least one passage.
Regarding claims 1, 3, 21, 29, 64, Beckman teaches a method of using adipose-derived mesenchymal stem cells to treat LPGS in felines (page 2 of 3, last paragraph). Beckman teaches that the inflammation is refractory (unresponsive to other 
Beckman is silent with regard to how many cells are administered. 
Lin teach that a suitable amount of ADSC for delivery to a subject is 0.5-5.0 x 106 ADSC/10 mm of treatment site (page 17 para 74). 
One of ordinary skill in the art would have been motivated to administer at least about 5 million MSCs in the method of Beckman because Lin teach that this is a suitable amount of ADSC to administer for therapeutic purposes.
Regarding claims 1, 3, 7, 21, 26, 29, 70 and 94, Beckman teaches the claimed method as described above, but does not specifically teach wherein the MSCs are autologous (from the tissue of the mammalian subject), syngeneic or allogeneic. 
Lin teach methods of using adipose stem cells (ADSC) for veterinary care for various medical conditions (page 1 para 1), including inflammatory conditions (page 11 para 53). Lin teach that the adipose-derived stem cells may be autologous, syngeneic or allogeneic to the mammal and may be feline as well (page 14 para 62-63).
One of ordinary skill in the art would have been motivated to use cells that were autologous, syngeneic or allogeneic to the mammalian subject because Lin teaches that these are suitable sources for adipose-derived stem cells for therapeutic use. One of ordinary skill in the art would have had a reasonable expectation of success because Lin and Beckman are both directed to using adipose derived stem cells for therapeutic purposes.
 Beckman is silent with regard to if the MSCs have been frozen. 

One of ordinary skill in the art would have been motivated to preserve the viability of the adipose derived MSCs in the method of Beckman at non-freezing temperatures because Lin suggest that this provides the benefit of preserving the viability of these stem cells.
Beckman is silent with regard if their MSCs are cultured in vitro and for how long and how many MSCs are administered. 
Honmou each that while expanding MSCs in vitro that cell passages were limited to three or less (includes 2-3 passages) with a target cell number of 1.0 x 108 (page 1792, column 1). Extrapolation from previous studies suggested a target cell range scaled to body weight (page 1792 column 1).
One of ordinary skill in the art would have been motivated to expand the MSCs in the method of Beckman for about two or three passages as Honmou indicate that this is suitable for MSC therapy and because this would allow Beckman to increase the MSC number to an effective amount for therapeutic purposes. This MSC expansion for 2-3 passages would provide a homogenous population of MSCs adherent to the culture surface. One of ordinary skill in the art would have arrived at dosages of about 2 million MSCs/kg subject or about 5 million MSC/kg subject through routine optimization and experimentation as Honmou provide a starting point and suggest that the therapeutic effect of the MSCs is dependent upon the optimal dosage which is dependent upon the body weight of the subject.

Lin teach that suitable administration of ADSC may be by intravenous injection (systemically) (page 17 para 76).
One of ordinary skill in the art would have been motivated to administer the MSCs in the method of Beckman by intravenous injection because Lin teach that this is a suitable administration method for ADSC.
Regarding claims 1, 3, 29, Beckman is silent with regard to the number of administrations and timing of administrations.
Lin teach that suitable regimens for initial administration and follow on administrations are variable, but can include an initial administration followed by repeated doses at one or more intervals as desired or indicated (e.g. weeks, months or years) by a subsequent injection or other administration (page 17 para 74).
One of ordinary skill in the art would have been motivated to optimize the administration of the adipose derived MSCs in the method of Beckman to include a two administration regimen at an interval of less than one month because Lin suggest that multiple administrations at intervals of weeks are suitable for a therapeutic effect (page 17 para 74) and the quantity to be administered depends on the subject and debilitation to be treated. Baring evidence that Applicant’s claimed regimen is unexpectedly better than other possible regimens the claimed regimen is deemed to be obtainable through routine optimization and experimentation given the general guidelines provided by Lin.
Regarding claim 13, Beckman is silent with regard to how many of the MSCs are viable. 

One of ordinary skill in the art would have been motivated to use a MSC population that is high as possible in number of viable cells in the method of Beckman because viable MSCs are suggested by Honmou to be preferable when administering MSCs for therapeutic purposes.
Regarding claims 16 and 17, Beckman is silent with regard to what type of serum is used to culture and expand the MSCs. 
Honmou suggest that serum that is substantially free of xenogeneic proteins is preferred to minimize potential risk of transmitting viruses and prions (page 1791, column 2) and specifically suggest autoserum which is also allogeneic (same species as subject).
One of ordinary skill in the art would have been motivated to use serum that is free of xenogeneic proteins, such as autoserum, to expand the MSCs in the method of Beckman because Honmou suggest that this is preferred to minimize potential risk of transmitting viruses and prions.
Regarding claim 23, Beckman is silent with regard to the rate that the cells are administered. 
Honmou suggest that a suitable rate for administering MSCs for therapeutic results is 0.6 to 1.6 x 108 cells over 30 minutes (page 1792, column 1).

Regarding claim 67, Beckman teaches wherein the gingivostomatitis has previously only been responsive to extractions as a therapeutic treatment and therefore non-responsive to corticosteroids, antibiotics and pain medications (page 1 of 3).
Regarding claim 68, Beckman teaches wherein the feline patient has undergone near-full mouth tooth extraction (extraction of all premolars and molars) (page 1 of 3).
Regarding claim 69, Beckman is silent with regard to whether the administered cells had been previously frozen. 
Pittenger teach wherein the cell culture supernatant is collected and stored at -80 degrees C (frozen) until further evaluation (page 20, 1st paragraph), but do not teach wherein the mesenchymal stem cells are frozen prior to administration  (page 4, 3rd paragraph).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use cultured, non-frozen mesenchymal stem cells in the method of Beckman because neither Beckman nor Pittenger indicate that using frozen cells is an option.
Regarding claim 69, Beckman is silent with regard to how many of the MSCs are viable. 

One of ordinary skill in the art would have been motivated to use a MSC population that is high as possible in number in the method of Beckman because viable MSCs are suggested by Honmou to be preferable when administering MSCs for therapeutic purposes.
Regarding claim 69 and 94, Beckman is silent with regard to whether the cells administered have been cultured and if so how many passages and for how long. 
Honmou each that while expanding MSCs in vitro that cell passages were limited to three or less with a target cell number of 1.0 x 108 (page 1792, column 1). 
One of ordinary skill in the art would have been motivated to expand the MSCs in the method of Beckman for two or three passages prior to administration because this would allow Beckman to increase the MSC number to an effective amount for therapeutic purposes. One of ordinary skill in the art would have had a reasonable expectation of success because Beckman and Honmou are drawn to using MSCs for therapeutic methods that require an effective amount of MSCs.
Therefore the combined teachings of Beckman, Hale, Lin et al and Honmou et al render obvious Applicant’s invention as claimed.




Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman, Brett (DVM 360, October 1, 2008) as evidenced by Hale, Fraser A. (www.toothvet.ca., December 2010) and in view of Lin et al (WO 2009/152084) and Honmou et al (Brain 2011) as applied to claims 1, 3, 7, 13, 16, 17, 21, 23, 26, 29, 64, 67-70 and 94 above and further in view of Bachtiar et al (Asian Pacific Journal of Allergy and Immunology 1998-newly cited).
Regarding claim 28, the combined teachings of Beckman and Lin et al render obvious the claimed invention as described above. Beckman teaches a method of using adipose-derived mesenchymal stem cells to treat LPGS in felines (page 2 of 3, last paragraph). Beckman teaches that the inflammation is chronic (Title).
Hale teaches that LPGS (Lymphatic/Plasmacytic Gingivo-Stomatitis) represents feline gingivostomatitis (page 1 column 1).
	Regarding claim 28, While Beckman is silent with regard to the CD4/CD8 ratio in the blood before and after administration of MSCs, this marker ratio is deemed to be representative of inflammation in the body for the specific disease of stomatitis as described by Applicant’s specification (page 16 para 55- page 17 para 56). Therefore subjects that are successfully treated to decrease inflammation in stomatitis are deemed to inherently have a CD4/CD8 ratio greater than about 1.3 after administration of MSCs and decrease of inflammation.
Beckam does not specifically measure the CD4/CD8 ratio in the blood of the mammal.

One of ordinary skill in the art would have been motivated to measure the CD4/CD8 ratio in the blood of the subject prior to treatment in the Beckman method with a reasonable expectation of success because Bachtiar et al teach that this ratio can be decreased in diseases that include recurrent aphthous ulcers (RAU, recurrent stomatitis, gingivostomatitis). One of ordinary skill in the art would have been motivated to treat the subject for oral inflammation with MSCs if the CD4/CD8 ratio is less than 1 in the method of Beckman with a reasonable expectation of success because Bachtiar teach that a CD4/CD8 ratio less than 1 can be indicative of a subject with major ulcers and thus in need of treatment. One of ordinary skill in the art would have had a reasonable expectation of success because both Beckman and Bachtiar are drawn to study of recurrent aphthous ulcers (RAU, recurrent stomatitis, gingivostomatitis).
Therefore the combined teachings of Beckman, Hale, Lin et al and Bachtiar et al render obvious Applicant’s invention as claimed.





Claim 1, 3, 7, 21, 26, 29, 64, 65, 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman, Brett (DVM 360, October 1, 2008) as evidenced by Hale, Fraser A.(www.toothvet.ca., December 2010) in view of Lin et al (WO 2009/152084) and Honmou et al (Brain 2011) as applied to claims 1, 3, 7, 13, 16, 17, 21, 23, 26, 29, 64, 67-70 and 94 above and further in view of Westenfelder (US 2011/0117064).
Regarding claims 1, 3, 21, 29, and 64, Beckman is silent with regard to how many MSCs are administered. 
Regarding claim 65, Beckman is silent with regard to the rate that the MSCs are administered.
Westenfelder teaches assays for predicting of therapeutic effectiveness of mesenchymal stromal cells and methods of use (Title). An effective dose of MSCs is determined by body weight and can be further modified based on severity of the injury (page 6 para 75). In some embodiments preferred amounts of MSCs range from 1 x 105 to about 1 x 1010 MSCs per kilogram (page 7 para 75). A potential rate of administration is taught to be approximately 0.5 and 1.5 ml of MSCs per second (page 7 para 77).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to optimize the rate of administration of the MSCs in the method of Beckman through routine optimization and experimentation using the values of 
Therefore the combined teachings of Beckman, Hale, Lin et al, Honmou et al, and Westenfelder render obvious Applicant’s invention as claimed.


Claim(s) 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman, Brett (DVM 360, October 1, 2008) as evidenced by Hale, Fraser A.(www.toothvet.ca., December 2010) in view of  Lin et al (WO 2009/152084) and Honmou et al (Brain 2011) as applied to claims 1, 3, 7, 13, 16, 17, 21, 23, 26, 29, 64, 67-70 and 94 above and further in view of Bachtiar et al (Asian Pacific Journal of Allergy and Immunology 1998-newly cited).
Regarding claims 62 and 63, the combined teachings of Beckman, Hale, Lin and Honmou render obvious the claimed method as described above, but do not specifically teach measuring the CD4/CD9 ratio in the blood of the mammal.
While Beckman is silent with regard to the CD4/CD8 ratio in the blood before and after administration of MSCs, this marker ratio is deemed to be representative of inflammation in the body for the specific disease of stomatitis as described by Applicant’s specification (page 16 para 55- page 17 para 56). Therefore subjects that are successfully treated to decrease inflammation in stomatitis are deemed to inherently have a CD4/CD8 ratio greater than about 1.3 after administration of MSCs and decrease of inflammation.

One of ordinary skill in the art would have been motivated to measure the CD4/CD8 ratio in the blood of the subject prior to treatment in the Beckman method with a reasonable expectation of success because Bachtiar et al teach that this ratio can be decreased in diseases that include recurrent aphthous ulcers (RAU, recurrent stomatitis, gingivostomatitis). One of ordinary skill in the art would have been motivated to treat the subject for oral inflammation with MSCs if the CD4/CD8 ratio is less than 1 in the method of Beckman with a reasonable expectation of success because Bachtiar teach that a CD4/CD8 ratio less than 1 can be indicative of a subject with major ulcers and thus in need of treatment. One of ordinary skill in the art would have had a reasonable expectation of success because both Beckman and Bachtiar are drawn to study of recurrent aphthous ulcers (RAU, recurrent stomatitis, gingivostomatitis).
Therefore the combined teachings of Beckman, Hale, Lin et al, Honmou et al and Bachtiar et al render obvious Applicant’s invention as claimed.




Claim(s) 1, 3, 7, 13, 16, 17, 21, 23, 26, 29, 64, 67, 68, 70 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman, Brett (DVM 360, October 1, 2008) as evidenced by Hale, Fraser A.(www.toothvet.ca., December 2010) in view of Pittenger et al (WO 2005/093044), Honmou et al (Brain 2011) and  Lin et al (WO 2009/152084).
Regarding claims 1, 3, 21, 29, and 64, Beckman teaches a method of using adipose-derived mesenchymal stem cells to treat LPGS in felines (page 2 of 3, last paragraph). Beckman teaches that the inflammation is refractory (nonresponsive to other treatments) and chronic (Title). Hale teaches that LPGS (Lymphatic/Plasmacytic Gingivo-Stomatitis) represents feline gingivostomatitis (page 1 column 1).
Beckman is silent with regard to how many cells are administered. 
Pittenger teach methods of treating inflammatory response in an animal by administering mesenchymal stem cells in a preferred amount from about 1 million to about 5 million cells/kg (page 8, 4th paragraph). Suitable sources for these mesenchymal stem cells include fat tissue (adipose tissue) (page 4, 4th paragraph).
One of ordinary skill in the art would have been motivated to administer at least about 1-5 million MSCs in the method of Beckman because Piitenger teach that this is a suitable amount of ADSC to administer for therapeutic purposes in the treatment of inflammatory responses. One of ordinary skill in the art would have had a reasonable expectation of success because Pittenger also indicates that MSCs are useful for st paragraph).
The combined teachings of Beckman, Pittenger and Honmou render obvious the claimed method as described above, but do not specifically describe a two-administration regimen at an interval of about one month.
Lin teach that suitable regimens for initial administration and follow on administrations are variable, but can include an initial administration followed by repeated doses at one or more intervals as desired or indicated (e.g. weeks, months or years) by a subsequent injection or other administration (page 17 para 74).
One of ordinary skill in the art would have been motivated to optimize the administration of the adipose derived MSCs in the method of Beckman to include a two administration regimen at an interval of about one month because Lin suggest that multiple administrations at intervals of about a month are suitable for a therapeutic effect (page 17 para 74) and the quantity to be administered depends on the subject and debilitation to be treated. Baring evidence that Applicant’s claimed regimen is unexpectedly better than other possible regimens suggested by Lin the claimed regimen is deemed to be obtainable through routine optimization and experimentation given the general guidelines provided by Lin.
Regarding claims 3, 7, 29, 70 and 94, Beckman teaches the claimed method as described above, but does not specifically teach wherein the MSCs are autologous (from the tissue of the mammalian subject), syngeneic or allogeneic. 
Pittenger teach methods of administering adipose derived mesenchymal stem cells for the treatment of inflammatory responses as described above and further st paragraph).
One of ordinary skill in the art would have been motivated to use cells that were autologous or allogeneic to the mammalian subject because Pittenger teach that these are suitable sources for adipose-derived stem cells for therapeutic use in inflammatory conditions. One of ordinary skill in the art would have had a reasonable expectation of success because Pittenger and Beckman are both directed to using adipose derived stem cells for therapeutic purposes, including treating inflammatory conditions.
 Beckman is silent with regard to if the MSCs have been frozen. 
Pittenger teach wherein the cell culture supernatant is collected and stored at -80 degrees C (frozen) until further evaluation (page 20, 1st paragraph) but do not teach wherein the mesenchymal stem cells are frozen prior to administration. 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use cultured, non-frozen mesenchymal stem cells in the method of Beckman because neither Beckman (page 4, 3rd paragraph) nor Pittenger indicate that using frozen cells is an option.
Beckman is silent with regard if their MSCs are cultured in vitro and for how long and how many MSCs are administered. 
Honmou teach that while expanding MSCs in vitro that cell passages were limited to three or less (includes 2-3 passages) with a target cell number of 1.0 x 108 (page 1792, column 1). Extrapolation from previous studies suggested a target cell range scaled to body weight (page 1792 column 1).

Regarding claim 13, Beckman is silent with regard to how many of the MSCs are viable. 
Honmou are drawn to a cell therapy method of treating stroke by intravenous administration of auto serum-derived autologous human MSCs and teach that a higher cell viability of greater than 95.2% is desired for their cell preparation (page 1792, column 1).
One of ordinary skill in the art would have been motivated to use a MSC population that is high as possible in number in the method of Beckman because viable MSCs are suggested by Honmou to be preferable when administering MSCs for therapeutic purposes. 
Regarding claims 16 and 17, Beckman is silent with regard to what type of serum is used to culture and expand the MSCs. 

One of ordinary skill in the art would have been motivated to use serum that is free of xenogeneic proteins, such as autoserum, to expand the MSCs in the method of Beckman because Honmou suggest that this is preferred to minimize potential risk of transmitting viruses and prions.
Regarding claim 23, Beckman is silent with regard to the rate that the cells are administered. 
Honmou suggest that a suitable rate for administering MSCs for therapeutic results is 0.6 to 1.6 x 108 cells over 30 minutes (page 1792, column 1).
One of ordinary skill in the art would have been motivated to administer the MSCs in the method of Beckman at a rate of about 1 million to about 10 million cells per minute because Honmou suggest that this is a suitable rate for administering MSCs for therapeutic purposes.
Regarding claim 26, Beckman is silent with regard to the manner of administering the MSCs to the feline patient. 
Pittenger teach that suitable administration of mesenchymal stem cells may be by intravenous injection (systemically) (page 4, last paragraph).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to administer the MSCs in the method of Beckman by 
Regarding claim 67, Beckman teaches wherein the gingivostomatitis has previously only been responsive to extractions as a therapeutic treatment and therefore non-responsive to corticosteroids, antibiotics and pain medications (page 1 of 3).
Regarding claim 68, Beckman teaches wherein the feline patient has undergone near-full mouth tooth extraction (extraction of all premolars and molars) (page 1 of 3).
Therefore the combined teachings of Beckman, Hale, Pittenger et al, Honmou et al and Lin et al render obvious Applicant’s invention as claimed.



Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman, Brett (DVM 360, October 1, 2008) as evidenced by Hale, Fraser A.(www.toothvet.ca., December 2010) in view of Pittenger et al (WO 2005/093044), Honmou et al (Brain 2011) and  Lin et al (WO 2009/152084) as applied to claims 1, 3, 7, 13, 16, 17, 21, 23, 26, 29, 64, 67, 68, 70 and 94 above and further in view of Bachtiar et al (Asian Pacific Journal of Allergy and Immunology 1998).
Regarding claim 28, the combined teachings of Beckman, Pittenger and Honmou render obvious the claimed invention as described above. Beckman teaches a method of using adipose-derived mesenchymal stem cells to treat LPGS in felines (page 2 of 3, last paragraph). Beckman teaches that the inflammation is chronic (Title).

	Regarding claim 28, While Beckman is silent with regard to the CD4/CD8 ratio in the blood before and after administration of MSCs, this marker ratio is deemed to be representative of inflammation in the body for the specific disease of stomatitis as described by Applicant’s specification (page 16 para 55- page 17 para 56). Therefore subjects that are successfully treated to decrease inflammation in stomatitis are deemed to inherently have a CD4/CD8 ratio greater than about 1.3 after administration of MSCs and decrease of inflammation.
Beckam does not specifically measure the CD4/CD8 ratio in the blood of the mammal.
Bactiar teach that a decreased CD4+/CD8+ ratio is found in the blood cells (lymphocytes from peripheral blood) of subjects suffering from recurrent aphthous ulcers (RAU) (Title, abstract, page 75). RAU is also indicated to be recurrent apthous stomatitis in document number 2 cited on page 75 and 79 (page 79 document number 2). CD4+/CD8+ ratios of less than 1 are taught to be consistent with major type ulcers (page 78 Figure 2) and are dependent upon the severity of the disease (page 79). Ratios greater than 1 are indicated to be representative of normal healthy subjects (page 78 figure 2).	 
One of ordinary skill in the art would have been motivated to measure the CD4/CD8 ratio in the blood of the subject prior to treatment in the Beckman method with a reasonable expectation of success because Bachtiar et al teach that this ratio can be decreased in diseases that include recurrent aphthous ulcers (RAU, recurrent 
Therefore the combined teachings of Beckman, Hale, Pittenger et al, Honmou et al, Lin et al and Bachtiar et al render obvious Applicant’s invention as claimed.





Claim 1, 3, 7, 13, 16, 17, 21, 23, 26, 29, 64, 65, 67-70 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman, Brett (DVM 360, October 1, 2008) as evidenced by Hale, Fraser A.(www.toothvet.ca., December 2010) in view of Pittenger et al (WO 2005/093044), Honmou et al (Brain 2011) and  Lin et al (WO 2009/152084) as applied to claims 1, 3, 7, 13, 16, 17, 21, 23, 26, 29, 64, 67, 68, 70 and 94 above and further in view of Westenfelder (US 2011/0117064).
Regarding claims 1, 3, 29, 21 and 64, Beckman is silent with regard to how many MSCs are administered. 
Regarding claim 65, Beckman is silent with regard to the rate that the MSCs are administered.
Westenfelder teaches assays for predicting of therapeutic effectiveness of mesenchymal stromal cells and methods of use (Title). An effective dose of MSCs is determined by body weight and can be further modified based on severity of the injury (page 6 para 75). In some embodiments preferred amounts of MSCs range from 1 x 105 to about 1 x 1010 MSCs per kilogram (page 7 para 75). A potential rate of administration is taught to be approximately 0.5 and 1.5 ml of MSCs per second (page 7 para 77).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to optimize the rate of administration of the MSCs in the method of Beckman through routine optimization and experimentation using the values of Westenfelder as starting points for the optimization.
Therefore the combined teachings of Beckman, Hale, Pittenger et al, Honmou et al, Lin et al and Westenfelder render obvious Applicant’s invention as claimed.


Claim(s) 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman, Brett (DVM 360, October 1, 2008) as evidenced by Hale, Fraser A.(www.toothvet.ca., December 2010) in view of Pittenger et al (WO 2005/093044), Honmou et al (Brain 2011) and  Lin et al (WO 2009/152084) as applied to claims 1, 3, 7, 13, 16, 17, 21, 23, 26, 29, 64, 67, 68, 70 and 94 above and further in view of Bachtiar et al (Asian Pacific Journal of Allergy and Immunology 1998).
Regarding claims 62 and 63, the combined teachings of Beckman, Hale, Pittenger and Honmou et al render obvious the claimed method as described above, but do not specifically teach measuring the CD4/CD9 ratio in the blood of the mammal.
While Beckman is silent with regard to the CD4/CD8 ratio in the blood before and after administration of MSCs, this marker ratio is deemed to be representative of inflammation in the body for the specific disease of stomatitis as described by Applicant’s specification (page 16 para 55- page 17 para 56). Therefore subjects that are successfully treated to decrease inflammation in stomatitis are deemed to inherently have a CD4/CD8 ratio greater than about 1.3 after administration of MSCs and decrease of inflammation.
Bactiar teach that a decreased CD4+/CD8+ ratio is found in the blood cells (lymphocytes from peripheral blood) of subjects suffering from recurrent aphthous ulcers (RAU) (Title, abstract, page 75). RAU is also indicated to be recurrent apthous stomatitis in document number 2 cited on page 75 and 79 (page 79 document number 2). CD4+/CD8+ ratios of less than 1 are taught to be consistent with major type ulcers (page 78 Figure 2) and are dependent upon the severity of the disease (page 79). Ratios greater than 1 are indicated to be representative of normal healthy subjects (page 78 figure 2).	 
One of ordinary skill in the art would have been motivated to measure the CD4/CD8 ratio in the blood of the subject prior to treatment in the Beckman method with a reasonable expectation of success because Bachtiar et al teach that this ratio can be decreased in diseases that include recurrent aphthous ulcers (RAU, recurrent stomatitis, gingivostomatitis). One of ordinary skill in the art would have been motivated 
Therefore the combined teachings of Beckman, Hale, Pittenger, Honmou et al, Lin et al and Bachtiar et al render obvious Applicant’s invention as claimed.




Claim(s) 80-82 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman, Brett (DVM 360, October 1, 2008) as evidenced by Hale, Fraser A.(www.toothvet.ca., December 2010) in view of Pittenger et al (WO 2005/093044), Honmou et al (Brain 2011) and  Lin et al (WO 2009/152084) as applied to claims 1, 3, 7, 13, 16, 17, 21, 23, 26, 29, 64, 67, 68, 70 and 94 above and further in view of Ichim et al (WO 2008/036374).
Regarding claims 80-82, Beckman teaches wherein the subject is feline, but is silent with regard to specific marker expression of the adipose mesenchymal stem cells
Ichim teach methods of treating inflammatory disease by administering stem cells, specifically mesenchymal stem cells and adipose derived tissue derived stem cells (pages 17-18 para 33-35). The mesenchymal stem cells may be defined by 
One of ordinary skill in the art would have been motivated to use adipose derived mesenchymal stem cells that express CD105 and THY-1 (CD90) and lack expression of CD45 in the method of Beckman because Ichim teach that these cells are defined by such expression. One of ordinary skill in the art would have had a reasonable expectation of success because both Beckman and Ichim are drawn to methods of treating inflammation by administering adipose derived mesenchymal stem cells.
Therefore the combined teachings of Beckman, Hale, Pittenger et al, Honmou et al, Lin et al and Ichim et al render obvious Applicant’s invention as claimed.




Response to Arguments
Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
I. The claimed treatment method produces unexpected results that are specific to a treatment refractory setting

This is not found persuasive. Beckman specifically teach that adipose-derived mesenchymal stem cells are beneficial for administration to felines suffering from treatment refractory stomatitis (Title, non-responsive to other treatments-page 1 of 3, page 2 of 3, last paragraph). Also Lin teach the use of adipose-derived stem cells for the treatment of damaged tissue and that an effective amount of ADSCs can be administered in one or more administrations (page 11 para 53) by systemic iv injection (page 17 para 76) and monthly intervals (page 17 para 74).
The evidence of obviousness outweighs the evidence of non-obviousness provided by Exhibit A. The Beckman reference specifically identifies the desired cell type as adipose-derived mesenchymal stem cells and the secondary references cited above provide evidence that this specific cell type is expected to provide therapeutic and beneficial results when administered to feline subjects with inflammatory diseases.

II. Frozen MSCs exhibit different properties than fresh MSCs
Applicant argues that freshly cultured AdMSCs outperform AdMSCs in treating cats with treatment refractory stomatitis. Applicant points to Exhibit B, the Moll reference, as evidence that freeze-thawed MSCs have impaired immunomodulatory and 
This is not found persuasive. Lin teach that methods of storing adipose derived stem cells at non-freezing temperatures was suitable for preserving their viability for future use (page 15 para 65-66). In addition, the Honmou reference teach that expanding (culturing) MSCs for use in cell therapy was beneficial to ensure sufficient cell numbers for beneficial results (page 1792, column 1). Pittenger also discusses culturing MSCs (page 4, second to last paragraph) as well as Lin (page 8 para 43).  None of the references indicate that freezing of MSCs was required for use in cell therapy.


III. The Beckman reference does not teach the use of stem cells for treating feline suffering from severe or treatment refractory stomatitis 
Applicant argues that the present claims are drawn to the use of homogeneous adipose-derived mesenchymal stem cells (AdMSCs) for use against treatment-refractory stomatitis in a feline and that the Beckman reference teaches several options for treating cats refractory to surgical removal of the premolars and molars in cases of feline stomatitis. Applicant asserts that a person of ordinary skill in the art, in light of the teachings of Beckman, would not have been provided with any teaching or suggestion or be provided with any motivation to arrive at the claimed method because Beckman does not disclose all the steps of the claimed method.


IV. Beckman does not disclose the use of a homogenous population of AdMSCs
Applicant argues that the declaration of Dr. Beckman provides evidence that the Beckman reference does not teach the use of a cultured homogenous population of AdMSCs for treating a feline stomatitis. Applicant argues that the declaration states that VetStem Biopharma did not complete their study of using stromal vascular fraction derived from adipose tissue in the treatment of feline stomatitis and that AdMSCs were not discussed in a public seminar. Applicant asserts that “adipose-derived mesenchymal stem cells” does not have the same meaning in Beckman as it does in the instant specification. Applicant asserts that Beckman is referring to stromal vascular fraction cells which are a mixed population and not homogenous MSCs as claimed by Applicant.
The Beckman declaration does not negate the teaching of the Beckman reference. The Beckman reference still provides motivation for the selection of adipose-derived mesenchymal stem cells in the treatment of refractory feline LPGS (stomatitis) as described above. 



V. The supporting references do not cure the deficiencies of Beckman
Applicant argues that the secondary references cited in the obviousness rejection do not teach the claimed invention. Applicant argues that the working examples in Lin, Honmou, Westenfelder and Pittenger do not indicate that adipose-derived MSCs provide therapeutic benefits in the treatment of inflammatory diseases. Applicant also cites all of the other secondary references and states that they do not teach the claimed invention nor do they cure the deficiencies of the other references.
This is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the current case, the secondary .

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. 





Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632